      Case 1:15-cv-03411-GHW-SN Document 617 Filed 08/18/20 Page 1 of 1

                                                                            USDC SDNY
                                                                            DOCUMENT
                           UNITED STATES DISTRICT COURT                     ELECTRONICALLY FILED
                          SOUTHERN DISTRICT OF NEW YORK                     DOC #:
                                                                            DATE FILED: 8/18/2020
AU NEW HAVEN, LLC, and TRELLEBORG
COATED SYSTEMS US, INC.,

                                   Plaintiffs,    Civil Action No. 15-CV-03411 (GHW)

              v.                                  PARTIAL JUDGMENT

YKK CORPORATION, et al.,

                                 Defendants.




       IT IS HEREBY ORDERED THAT, pursuant to Federal Rule of Civil Procedure 54(b),

judgment is entered in favor of Plaintiff AU New Haven, LLC and against Defendants YKK

Corporation et al. on the claim for breach of contract described in paragraph 69 of Plaintiffs’

Amended Complaint (Dkt. 90) in the amount of $768,052.00.


 Dated: August 18, 2020
 New York, NY


                                                   _______________________
                                                   Hon. Gregory H. Woods
                                                   United States District Judge
